DETAILED ACTION
The amendment filed on 11/09/2021 has been entered and fully considered. Claims 1, 3, 29, 31, 61-63, 89-92, 100, 128, 130, 134, 136, 142, 150-154 and 181-218 are pending. Claims 3, 31, 62-63, 89-92, 100, 130, 136, 142 and 150-154 have been withdrawn from consideration. Claims 1, 29, 61, 128, 134 and 181-218 are considered on merits, of which claim 1, 29, 61, 128 and 134 are amended, and Claims 181-218 are newly added.

Response to Amendment
In response to amendment, the examiner establish rejection under 35 U.S.C 112(b), and modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 198-199 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 198 recites the limitation "the digestion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 29, 61, 128 and 134, 181, 183-186, 189-191, 193-206 and 209-218 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vliet et al. (Journal of Virological Methods, 2009, IDS) (Vliet) in view of Bark et al. (J. Am. Chem. Soc. 2001, IDS) (Bark).
Regarding claim 1, Vliet teaches a method to determine the serotype of an adeno-associated virus (AAV) particle (abstract) comprising
a) denaturing the AAV particle (boiled for 3 min) (page 169, par 4),
b) subjecting the denatured and in-gel digested AAV particle to liquid chromatography/mass spectrometry (LC/MS) (page 169, par 6), and
c) determining the masses of VP1, VP2 and VP3 of the AAV particle (page 171, par 1);
wherein the specific combination of masses of VP1, VP2 and VP3 are indicative of the AAV serotype (Table 2, page 171, par 1).
Vliet does not specifically teach wherein the method is performed in the absence of a gel separation step. However, Bark teaches directly subjecting the denatured and digested virus particle (HK97) to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step (Fig. 1, page 1774, par 4). Bark teaches that “The primary techniques for proteomic analysis consist of 2-D gel electrophoresis followed by proteolytic digestion, mass spectrometry, and computer-facilitated data analysis.” (page 1774, par 1); “Two limitations of this method are the time required for adequate proteolysis and the resistance of some proteins to digestion.” (page 1774, par 2). “We have taken advantage of thermal denaturation to generate a facile proteolysis method for identifying proteins.” (page 1774, par 3). At time before the filing, it would have been obvious to one of ordinary skill in the art to directly subjecting the denatured and digested AAV particle to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step, in order to save time that is required for gel separation.

a) denaturing the AAV particle (boiled for 3 min) (page 169, par 4),
b) subjecting the denatured AAV particle to reduction and/or alkylation (page 169, par 5),
c) subjecting the denatured AAV particle to digestion to generate fragments of VP1, VP2 and/or VP3 of the AAV particle (page 169, par 5),
d) subjecting the fragments of VP1, VP2 and/or VP3 to liquid chromatography/mass spectrometry-mass spectrometry (LC/MS/MS) (page 170, par 2), and
e) determining the masses of fragments of VP1, VP2 and VP3 of the AAV particle (page 171, par 1);
wherein the specific combination of masses of fragments of VP1, VP2 and VP3 are indicative of the AAV serotype (Table 2, page 171, par 1).
Again, Vliet does not specifically teach wherein the method is performed in the absence of a gel separation step. However, Bark teaches directly subjecting the denatured and digested virus particle (HK97) to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step (Fig. 1, page 1774, par 4). Bark teaches that “The primary techniques for proteomic analysis consist of 2-D gel electrophoresis followed by proteolytic digestion, mass spectrometry, and computer-facilitated data analysis.” (page 1774, par 1); “Two limitations of this method are the time required for adequate proteolysis and the resistance of some proteins to digestion.” (page 1774, par 2). “We have taken advantage of thermal denaturation to generate a facile proteolysis method for identifying proteins.” (page 1774, par 3). At time before the filing, it would have been obvious to one of ordinary skill in the art to directly subjecting the denatured and digested AAV particle to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step, in order to save time that is required for gel separation.
Regarding claim 61, Vliet teaches a method of determining the serotype of an AAV particle comprising the method of claim 1 combined with a method to determine the serotype of an adeno-associated virus (AAV) particle (abstract) comprising
a) denaturing the AAV particle (boiled for 3 min) (page 169, par 4),

c) subjecting the denatured AAV particle to digestion to generate fragments of VP1, VP2 and/or VP3 of the AAV particle (page 169, par 5),
d) subjecting the fragments of VP1, VP2 and/or VP3 to liquid chromatography/mass spectrometry-mass spectrometry (LC/MS/MS) (page 169, par 6, page 170, par 2), and
e) determining the masses of fragments of VP1, VP2 and VP3 of the AAV particle (page 169, par 6);
wherein the specific combination of masses of fragments of VP1, VP2 and VP3 are indicative of the AAV serotype (Table 2, page 171, par 1).
Again, Vliet does not specifically teach wherein the method is performed in the absence of a gel separation step. However, Bark teaches directly subjecting the denatured and digested virus particle (HK97) to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step (Fig. 1, page 1774, par 4). Bark teaches that “The primary techniques for proteomic analysis consist of 2-D gel electrophoresis followed by proteolytic digestion, mass spectrometry, and computer-facilitated data analysis.” (page 1774, par 1); “Two limitations of this method are the time required for adequate proteolysis and the resistance of some proteins to digestion.” (page 1774, par 2). “We have taken advantage of thermal denaturation to generate a facile proteolysis method for identifying proteins.” (page 1774, par 3). At time before the filing, it would have been obvious to one of ordinary skill in the art to directly subjecting the denatured and digested AAV particle to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step, in order to save time that is required for gel separation.
Regarding claim 128, Vliet teaches a method to determine the serotype of a viral particle (abstract) comprising
a) denaturing the viral particle (boiled for 3 min) (page 169, par 4),
b) subjecting the denatured and in-gel digested viral particle to liquid chromatography/mass spectrometry (LC/MS) (page 169, par 6), and
c) determining the masses of one or more capsid proteins of the viral particle (page 171, par 1);

Again, Vliet does not specifically teach wherein the method is performed in the absence of a gel separation step. However, Bark teaches directly subjecting the denatured and digested virus particle (HK97) to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step (Fig. 1, page 1774, par 4). Bark teaches that “The primary techniques for proteomic analysis consist of 2-D gel electrophoresis followed by proteolytic digestion, mass spectrometry, and computer-facilitated data analysis.” (page 1774, par 1); “Two limitations of this method are the time required for adequate proteolysis and the resistance of some proteins to digestion.” (page 1774, par 2). “We have taken advantage of thermal denaturation to generate a facile proteolysis method for identifying proteins.” (page 1774, par 3). At time before the filing, it would have been obvious to one of ordinary skill in the art to directly subjecting the denatured and digested AAV particle to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step, in order to save time that is required for gel separation.
Regarding claim 134, Vliet teaches a method to determine the serotype of a viral particle (abstract) comprising
a) denaturing the viral particle (boiled for 3 min) (page 169, par 4),
b) subjecting the denatured viral particle to reduction and/or alkylation (page 169, par 5),
c) subjecting the denatured viral particle to digestion to generate fragments of one or more capsid proteins of the viral particle (page 169, par 5),
d) subjecting the fragments of the one or more capsid proteins to liquid
chromatography/mass spectrometry-mass spectrometry (LC/MS/MS) (page 170, par 2), and
e) determining the masses of fragments of the one or more capsid proteins of the viral particle (pae 169, par 6);
wherein the specific combination of masses of fragments of the one or more capsid proteins are indicative of the viral serotype (Table 2, page 171, par 1).
Again, Vliet does not specifically teach wherein the method is performed in the absence of a gel separation step. However, Bark teaches directly subjecting the 
Regarding claim 181, 191, 202 and 210, Vliet teaches that wherein the calculated masses of VP1, VP2 and VP3 are compared to the theoretical masses of VP 1, VP2 and VP3 of one or more AAV serotypes (Fig. 2, page 168, par 3).
Regarding claim 183, 193, 203 and 211, Vliet teaches that wherein the liquid chromatography is reverse phase liquid chromatography (C18 column), size exclusion chromatography, hydrophilic interaction liquid chromatography, or cation exchange chromatography (page 169, par 6).
Regarding claim 184, 194, 204 and 212, Vliet teaches that wherein the liquid chromatography is reverse phase chromatography (page 169, par 6).
Regarding claim 185 and 205, while Vliet teaches that wherein the reverse phase chromatography is a C18 reverse chromatography (page 169, par 6), Vliet does not teach that wherein the reverse phase chromatography is a C4 or C8 reverse chromatography. However, like C18, C4 and C8 are known reverse phase columns. C18 has 18 carbon atoms while C8 has only 8 carbon atoms. C18 has a longer carbon chain, but C8 has a shorter one. C18 has higher retention while C8 has shorter retention. C18 has higher hydrophobicity, but C8 has a lower hydrophobicity. At time before the filing it would have been obvious to one of ordinary skill in the art to optimize the hydrophobicity of the reverse phase column, by routine experimentation.
Regarding claim 186 and 206, Vliet teaches that wherein the liquid chromatography is ultra- performance liquid chromatography (UPLC) (page 169, par 6).

Regarding claim 190 and 201, Vliet teaches that wherein the AAV particle comprises an AAV1 capsid, an AAV2 capsid, an AAV3 capsid, an AAV4 capsid, an AAV5 capsid, an AAV6 capsid, an AAV7 capsid, an AAV8 capsid, an AAVrh8 capsid, an AAV9 capsid, an AAV10 capsid, an AAVrh10 capsid, an AAV l1 capsid, an AAV 12 capsid, an AAV LK03 capsid, an AAV2R471A capsid, an AAV2/2-7m8 capsid, an AAV DJ capsid, an AAV DJ8 capsid, an AAV2 N587A capsid, an AAV2 E548A capsid, an AAV2 N708A capsid, an AAV V708K capsid, a goat AAV capsid, an AAV1/AAV2 chimeric capsid, a bovine AAV capsid, a mouse AAV capsid rAAV2/HBoVl (chimeric AAV / human bocavirus virus 1), an AAV2HBKO capsid, an AAVPHP.B capsid or an AAVPHP.eB capsid (Fig. 1, page 167, par 2).
Regarding claim 195 and 213, Vliet teaches that wherein the reverse phase chromatography is a C18 reverse chromatography (page 169, par 6).
Regarding claim 196 and 214, Vliet teaches that wherein the reduction is by subjecting the AAV particle to dithiothreitol, beta-mercaptoethanol, or tris(2-arboxyethyl)phosphine (TCEP) (page 169, par 5).
Regarding claim 197 and 215, Vliet teaches that wherein the alkylation is by subjecting the AAV particle to iodoacetic acid, iodoacetamide, or 4-vinylpyridine (page 169, par 5).
Regarding claim 198 and 216, Vliet teaches that wherein the digestion is an endopeptidase digestion (page 169, par 5).
Regarding claim 199 and 217, Vliet teaches that wherein the endopeptidase digestion is a trypsin digestion (page 169, par 5).
Regarding claim 209 and 218, Vliet teaches that wherein the viral particle comprises a viral vector encoding a heterologous transgene (page 167, par 1).
Claim 182, 192 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vliet in view of Bark as applied to claims 1, 29, 61, 128 and 134, 181, 183-186, 189-191, 193-206 and 209-218 above, and further in view of Anderson (US 2014/0017716).
Regarding claim 182 and 192, Vliet does not teach that wherein the AAV particle is denatured with acetic acid, guanidine hydrochloride, and/or an organic solvent. .
Claim 187-188 and 207-208 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vliet in view of Bark as applied to claims 1, 29, 61, 128 and 134, 181, 183-186, 189-191, 193-206 and 209-218 above, and further in view of Taylor et al. (US 2013/0217789)(Taylor).
Regarding claim 187-188 and 207-208, Vliet does not specifically teach that wherein the mass spectrometry comprises assisted calibration and sodium iodide is used as a calibrant. However, Taylor teaches that the mass spectrometry comprises assisted calibration and sodium iodide is used as a calibrant (par [0125]). At time before the filing it would have been obvious to one of ordinary skill in the art to incorporate assisted calibration in mass spectrometry and use sodium iodide as a calibrant, in order to obtain accurate mass measurement.

Response to Arguments
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive. 
Applicant argues that “Vliet teaches away from performing the disclosed method in the absence of a gel separation step. Vliet explains that “The SDS-PAGE gel functions as a separation step for the three overlapping AAV capsid proteins that comprise the virion as well as impurities that may be present in the sample; therefore, samples of varying levels of purity can be analyzed.” See 3. Results. Therefore, one of ordinary skill in the art reading Vliet would not have a reasonable expectation of success in performing the disclosed method in the absence of a gel separation step, as required by the claims, since according to Vliet, this would not enable separation of the overlapping AAV capsid proteins and analysis of samples of varying levels of purity..” (remark, page 13, par 2).

Applicant argues that “The method disclosed in Bark is directed to thermolysin-mediated proteolysis of proteins, and does not teach performing the method without a protease. Bark attempts to overcome the challenges associated with proteolysis in proteomic techniques by taking advantage of “thermal denaturation to generate a facile proteolysis method for identifying proteins.” Importantly, Bark states that “The key to this method is the use of a thermophilic enzyme, thermolysin, that exhibits optimal activity at elevated temperatures.” See page 1774, paragraph 3. Thermolysin is well-known in the art to be a thermostable protease. Nowhere in Bark does it describe directly subjecting denatured viral capsid proteins to LC/MS without first subjecting them to proteolytic digestion with a protease.” (remark, page 14,par 1).
This argument is not persuasive. First, performing the method without a protease is not recited in the instant claims. Second, Bark is cited for directly subjecting the denatured and digested virus particle (HK97) to liquid chromatography/mass spectrometry (LC/MS) without a gel separation step, in order to save time that is required for the gel separation (Fig. 1, page 1774, par 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797